                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA

                                         CIVIL MINUTES - GENERAL
 Case No.           CV 18-9653 FMO (SKx)                                   Date   December 19, 2018
 Title              Underwater World Enterprises v. Liberty Mutual Insurance




 Present: The Honorable             Fernando M. Olguin, United States District Judge
          Vanessa Figueroa                                    None                          None
                Deputy Clerk                      Court Reporter / Recorder                Tape No.
                Attorney Present for Plaintiff:                    Attorney Present for Defendant:
                        None Present                                       None Present
 Proceedings:                (In Chambers) Order Remanding Action

       On October 9, 2018, Underwater World Enterprises (“plaintiff”) filed a Complaint in the Los
Angeles County Superior Court against Liberty Mutual Insurance (“Liberty”) asserting claims
related to a rejected insurance claim. (See Dkt. 1, Notice of Removal (“NOR”) at ¶ 1 & Exhibit
(“Exh.”) A, (“Complaint”)). On November 15, 2018, Ohio Security Insurance Company (“Ohio” or
“defendant”),1 removed that action on diversity jurisdiction grounds pursuant to 28 U.S.C. § 1332.
(See Dkt. 1, NOR at ¶ 12). Having reviewed the pleadings, the court hereby remands this action
to state court for lack of subject matter jurisdiction. See 28 U.S.C. § 1447(c).

                                             LEGAL STANDARD

       “Federal courts are courts of limited jurisdiction. They possess only that power authorized
by Constitution and statute[.]” Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377, 114
S.Ct. 1673, 1675 (1994). The courts are presumed to lack jurisdiction unless the contrary appears
affirmatively from the record. See DaimlerChrysler Corp. v. Cuno, 547 U.S. 332, 342 n. 3, 126
S.Ct. 1854, 1861 (2006). Federal courts have a duty to examine jurisdiction sua sponte before
proceeding to the merits of a case, see Ruhrgas AG v. Marathon Oil Co., 526 U.S. 574, 583, 119
S.Ct. 1563, 1569 (1999), “even in the absence of a challenge from any party.” Arbaugh v. Y&H
Corp., 546 U.S. 500, 514, 126 S.Ct. 1235, 1244 (2006).

       “The right of removal is entirely a creature of statute and a suit commenced in a state court
must remain there until cause is shown for its transfer under some act of Congress.” Syngenta
Crop Prot., Inc. v. Henson, 537 U.S. 28, 32, 123 S.Ct. 366, 369 (2002) (internal quotation marks
omitted). Where Congress has acted to create a right of removal, those statutes, unless otherwise
stated, are strictly construed against removal jurisdiction.2 See id. Unless otherwise expressly


         1
             Ohio represents in the NOR that it was erroneously sued as Liberty.
         2
         For example, an “antiremoval presumption” does not exist in cases removed pursuant
to the Class Action Fairness Act (“CAFA”), 28 U.S.C. § 1332(d). See Dart Cherokee Basin
CV-90 (06/04)                                 CIVIL MINUTES - GENERAL                                Page 1 of 4
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES - GENERAL
 Case No.         CV 18-9653 FMO (SKx)                                  Date    December 19, 2018
 Title            Underwater World Enterprises v. Liberty Mutual Insurance

provided by Congress, “any civil action brought in a State court of which the district courts of the
United States have original jurisdiction, may be removed by the defendant or the defendants, to
the district court[.]” 28 U.S.C. § 1441(a); see Dennis v. Hart, 724 F.3d 1249, 1252 (9th Cir. 2013)
(same). A removing defendant bears the burden of establishing that removal is proper. See
Abrego Abrego v. The Dow Chem. Co., 443 F.3d 676, 684 (9th Cir. 2006) (per curiam) (noting the
“longstanding, near-canonical rule that the burden on removal rests with the removing defendant”);
Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992) (“The strong presumption against removal
jurisdiction means that the defendant always has the burden of establishing that removal is
proper.”) (internal quotation marks omitted). Moreover, if there is any doubt regarding the
existence of subject matter jurisdiction, the court must resolve those doubts in favor of remanding
the action to state court. See Gaus, 980 F.2d at 566 (“Federal jurisdiction must be rejected if there
is any doubt as to the right of removal in the first instance.”).

        “Under the plain terms of § 1441(a), in order properly to remove [an] action pursuant to that
provision, [the removing defendant] must demonstrate that original subject-matter jurisdiction lies
in the federal courts.” Syngenta Crop Prot., 537 U.S. at 33, 123 S.Ct. at 370. Failure to do so
requires that the case be remanded, as “[s]ubject matter jurisdiction may not be waived, and. . .
the district court must remand if it lacks jurisdiction.” Kelton Arms Condo. Owners Ass’n, Inc. v.
Homestead Ins. Co., 346 F.3d 1190, 1192 (9th Cir. 2003). Indeed, “[i]f at any time before final
judgment it appears that the district court lacks subject matter jurisdiction, the case shall be
remanded.” 28 U.S.C. § 1447(c); see Emrich v. Touche Ross & Co., 846 F.2d 1190, 1194 n. 2
(9th Cir. 1988) (“It is elementary that the subject matter jurisdiction of the district court is not a
waivable matter and may be raised at anytime by one of the parties, by motion or in the
responsive pleadings, or sua sponte by the trial or reviewing court.”); Washington v. United Parcel
Serv., Inc., 2009 WL 1519894, *1 (C.D. Cal. 2009) (a district court may remand an action where
the court finds that it lacks subject matter jurisdiction either by motion or sua sponte).

                                              DISCUSSION

       The court’s review of the NOR and the attached Complaint makes clear that this court does
not have subject matter jurisdiction over the instant matter. In other words, plaintiff could not have
originally brought this action in federal court, as plaintiff does not competently allege facts
supplying diversity jurisdiction.3 Therefore, removal was improper. See 28 U.S.C. § 1441(a);
Caterpillar Inc. v. Williams, 482 U.S. 386, 392, 107 S.Ct. 2425, 2429 (1987) (“Only state-court
actions that originally could have been filed in federal court may be removed to federal court by
the defendant.”) (footnote omitted).




Operating Co., LLC v. Owens, 135 S.Ct. 547, 554 (2014).
         3
             Defendant seeks only to invoke the court’s diversity jurisdiction. (See, generally, Dkt. 1,
NOR).
CV-90 (06/04)                              CIVIL MINUTES - GENERAL                              Page 2 of 4
                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL
 Case No.       CV 18-9653 FMO (SKx)                                  Date     December 19, 2018
 Title          Underwater World Enterprises v. Liberty Mutual Insurance

       Defendant bears the burden of proving by a preponderance of the evidence that the amount
in controversy meets the jurisdictional threshold. See Valdez v. Allstate Ins. Co., 372 F.3d 1115,
1117 (9th Cir. 2004); Matheson v. Progressive Specialty Ins. Co., 319 F.3d 1089, 1090 (9th Cir.
2003) (per curiam) (“Where it is not facially evident from the complaint that more than $75,000 is
in controversy, the removing party must prove, by a preponderance of the evidence, that the
amount in controversy meets the jurisdictional threshold. Where doubt regarding the right to
removal exists, a case should be remanded to state court.”) (footnotes omitted). Here, there is
no basis for diversity jurisdiction because the amount in controversy does not appear to exceed
the diversity jurisdiction threshold of $75,000. See 28 U.S.C. § 1332.4

        As an initial matter, the amount of damages plaintiff seeks cannot be determined from the
Complaint, as the Complaint does not set forth a specific amount. (See, generally, Dkt. 1, NOR
at Exh. A, Complaint at 14, Prayer for Relief). Defendant states that the amount in controversy
exceeds $75,000 because “Plaintiff seeks general, special, and incidental damages, attorney’s
fees and punitive and exemplary damages.” (Dkt. 1, NOR at ¶ 10). However, defendant proffers
no evidence that might help the court determine whether plaintiff’s claims and the attorney’s fees
would fulfill the amount in controversy requirement. (See, generally, id.). Defendant merely cites
to plaintiff’s alleged injuries and requested forms of relief as proof, ipso facto, that the amount
plaintiff seeks would meet the amount in controversy requirement. (See id.). Such an
unsubstantiated assertion, untethered to any evidence, cannot satisfy the amount in controversy
requirement of § 1332(a). See Gaus, 980 F.2d at 567 (remanding for lack of diversity jurisdiction
where defendant “offered no facts whatsoever . . . [to] overcome[ ] the strong presumption against
removal jurisdiction, [and did not] satisf[y] [defendant’s] burden of setting forth . . . the underlying
facts supporting its assertion that the amount in controversy exceeds [$75,000].”) (internal
quotations omitted) (emphasis in the original).

        In sum, given that any doubt regarding the existence of subject matter jurisdiction must be
resolved in favor of remanding the action, see Gaus, 980 F.2d at 566, the court is not persuaded,
under the circumstances here, that defendant has met its burden of proving by a preponderance
of the evidence that the amount in controversy meets the jurisdictional threshold. See Matheson,
319 F.3d at 1090 (“Where it is not facially evident from the complaint that more than $75,000 is
in controversy, the removing party must prove, by a preponderance of the evidence, that the
amount in controversy meets the jurisdictional threshold. Where doubt regarding the right to
removal exists, a case should be remanded to state court.”); Valdez, 372 F.3d at 1117.

     This order is not intended for publication. Nor is it intended to be included in or
submitted to any online service such as Westlaw or Lexis.


         4
         In relevant part, 28 U.S.C. § 1332(a) provides that a district court has diversity jurisdiction
“where the matter in controversy exceeds the sum or value of $75,000, . . . and is between . . .
citizens of different States” or “citizens of a State and citizens or subjects of a foreign state[.]” 28
U.S.C. §§ 1332(a)(1)-(2).
CV-90 (06/04)                           CIVIL MINUTES - GENERAL                                 Page 3 of 4
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.       CV 18-9653 FMO (SKx)                                 Date     December 19, 2018
 Title          Underwater World Enterprises v. Liberty Mutual Insurance


                                           CONCLUSION

         Based on the foregoing, IT IS ORDERED that:

       1. The above-captioned action shall be remanded to the Superior Court of the State of
California for the County of Los Angeles, 825 Maple Avenue, Torrance, CA 90503, Case No.
18TRCV00002, for lack of subject matter jurisdiction pursuant to 28 U.S.C. § 1447(c).

         2. The Clerk shall send a certified copy of this Order to the state court.




                                                       Initials of Preparer           vdr




CV-90 (06/04)                           CIVIL MINUTES - GENERAL                             Page 4 of 4
